       Case: 1:17-md-02804 Doc #: 3956 Filed: 09/21/21 1 of 6. PageID #: 538719




                                    UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF OHIO
                                          EASTERN DIVISION

    IN RE NATIONAL PRESCRIPTION                         MDL 2804
    OPIATE LITIGATION                                   Case No. 17-md-2804
    This document relates to:                           Hon. Dan Aaron Polster
    Track Three Cases

                     PLAINTIFFS’ BENCH BRIEF REGARDING EXCLUDING
                       UNVACCINATED JURORS FROM VENIRE PANEL
          Of the remaining potential jurors (those who remain eligible after the parties reached their

agreement to strike a number of others) who have filled out the jury questionnaires, 39 have not

been vaccinated against COVID-19. Plaintiffs request that these potential jurors be excluded from

the jury pool. See United States v. Elder, 18-CR-92 (WFK), 2021 WL 4137532, at *1 (E.D.N.Y.

Sept. 2, 2021) (rejecting defendants’ objection “to the Court’s decision to exclude individuals who

are not vaccinated against COVID-19 from the impaneled jury” and denying defendants’ request

that “the Court impanel jurors who are both inoculated and non-inoculated from contracting

COVID-19”).

          Pursuant to the Jury Selection and Service Act:
          any person summoned for jury service may be (1) excused by the court, or by the
          clerk under supervision of the court if the court’s jury selection plan so authorizes,
          upon a showing of undue hardship or extreme inconvenience . . . or (2) excluded
          by the court on the ground that such person may be unable to render impartial jury
          service or that his service as a juror would be likely to disrupt the proceedings . . .
28 U.S.C. § 1866(c) (emphasis added).1 In this case, allowing unvaccinated jurors on the jury is

likely to disrupt the proceedings and will cause undue hardship and extreme inconvenience to

many of the vaccinated jurors, as well as the unvaccinated jurors.

1
      “Undue hardship or extreme inconvenience” is defined as “great distance, either in miles or traveltime,
      from the place of holding court, grave illness in the family or any other emergency which outweighs in
      immediacy and urgency the obligation to serve as a juror when summoned, or any other factor which
      the court determines to constitute an undue hardship or to create an extreme inconvenience to the
      juror . . .” 28 U.S.C. § 1869(j) (emphasis added). See also FED. R. CIV. P. 47, Advisory Committee
(footnote continues on next page)
     Case: 1:17-md-02804 Doc #: 3956 Filed: 09/21/21 2 of 6. PageID #: 538720




        Recent studies by the CDC show that unvaccinated people are nearly five times more likely

to be infected with COVID-19 than those who are fully vaccinated.2                      Moreover, they are

approximately 29 times more likely to be hospitalized with COVID-19 than those who are fully

vaccinated. Id. Serving on a six-week jury trial unquestionably increases the risk that an

unvaccinated juror will become infected with COVID-19 and potentially hospitalized (or worse).

And, although more protected from severe COVID-19, vaccinated people can still become infected

and spread the disease. In other words, an infected unvaccinated juror could potentially infect the

other vaccinated members of the jury (or the court staff), who then could pass along the virus to

their own unvaccinated children or other immunocompromised friends and family members.

Subjecting the vaccinated jurors to such risks constitutes an undue hardship and extreme

inconvenience warranting the unvaccinated jurors’ exclusion. 28 U.S.C. § 1866(c)(1). Moreover,

forcing the unvaccinated jurors to take such risks with their own health and safety constitutes an

undue hardship and extreme inconvenience to those jurors as well. Id.3




    Notes, 1991 Amendment (noting “sickness” is an “appropriate ground[ ] for excusing a juror”).
2
    See, e.g., Lovelace, Jr., Berkeley, “CDC Study shows unvaccinated people are 29 times more likely to
    be      hospitalized      with    Covid,”    CNBC      (Aug.     24,     2021),     available     at
    https://www.cnbc.com/2021/08/24/cdc-study-shows-unvaccinated-people-are-29-times-more-likely-
    to-be-hospitalized-with-covid.html.
3
    Courts have excluded or excused jurors in much less serious circumstances. See, e.g., United States v.
    Shelton, 669 F.2d 446, 459-60 (7th Cir. 1982) (“Juror Burnett telephoned on the morning of the 14th day
    of the trial to report that she was ill and that she would not be able to make it to court that day, a
    Friday. Juror Burnett did not indicate whether she was so ill that she would be unable to return on
    Monday. We do not feel that the trial judge was required to delay the trial, however, in the hope that
    Juror Burnett would be well enough to return on Monday. This lengthy trial was encountering
    numerous scheduling difficulties given the number of defendants and other commitments of counsel
    and of the trial judge. . . . We find that the district judge did not abuse his discretion in excusing Juror
    Burnett under the circumstances.”); United States v. Wilson, 493 F. Supp. 2d 438, 445 (E.D.N.Y. 2006)
    (“I also find that this juror is excludable for cause on the ground of hardship. This juror lives in East
    Hampton, which is approximately 100 miles from the courthouse in which trial will be conducted. If
    he drives, he claims it will take him three hours to travel in each direction. If he instead travels by
    public transportation, he will need to wake up at 4:30 am each day of trial and will probably return
    home after 9:00 pm each day. In light of the fact that this juror is sixty-four years old, I find that it
    would be cruel to require this juror to serve.”) (internal citations omitted).

                                                       2
     Case: 1:17-md-02804 Doc #: 3956 Filed: 09/21/21 3 of 6. PageID #: 538721




        Allowing unvaccinated jurors to serve on this jury would also be likely to disrupt the

proceedings. A significant number of potential jurors indicated on their questionnaires that they

would not feel comfortable or safe serving on a jury with unvaccinated individuals. If they were

forced to do so, they would likely be distracted and focusing more on their own anxiety than on

the trial itself. Cf. Shelton, 669 F.2d at 459 (“A judge ‘may remove a juror and replace (her) with

an alternative juror whenever facts are presented which convince the trial judge that the juror’s

ability to perform his duty as a juror is impaired.’”) (citation omitted).4               Moreover, with

unvaccinated individuals on the jury, the chances that one or more jurors become infected with

COVID-19 is high and, in turn, increases the likelihood of a mistrial. Given the extensive time,

money, and effort put into this case by all the parties and the Court, anything that increases the risk

of a mistrial should be avoided if at all possible.

        Excluding unvaccinated jurors will not violate the requirement that the juror be drawn from

a fair cross-section of the community. As one court noted:
        It does not violate [the fair-cross-section] requirement, we said, to disqualify a
        group for a reason that is related to the ability of members of the group to serve as
        jurors in a particular case. The representativeness constitutionally required at the
        venire stage can be disrupted at the jury panel stage, to serve a State’s legitimate
        interest.
Miller v. Borg, 899 F.2d 19, 1990 WL 35218, at *2 (9th Cir. 1990) (unpublished) (citation and

internal quotation marks omitted).5 Certainly protecting the public health serves a legitimate state

4
    In Shelton, for example, the Seventh Circuit found that the trial judge did not abuse his discretion in
    excusing a juror who did not want to serve on the jury because her young niece was in town visiting
    her. 669 F.2d at 460 (“The district judge also dismissed Juror Guy after the selection of the jury but
    prior to the opening arguments. Juror Guy asked to be released because she did not realize that she
    would be obligated from 9:00 a. m. to 5:00 p. m. for each day of the trial. She desired to be excused
    because a 14-year old niece from out of town was visiting her and her children. After some discussion,
    Juror Guy indicated that she could still serve despite having to leave her niece stranded without
    transportation. After considerable deliberation, the district judge discharged Juror Guy. The judge was
    concerned about the effect of a potentially impatient and disgruntled juror on the jury in the context of
    a lengthy trial likely to have frequent interruptions.”) (internal citation omitted) (emphasis added).
5
    Nor do unvaccinated individuals constitute a “cognizable group” that should not be excluded from the
    jury pool. Cf. United States v. Armsbury, 408 F. Supp. 1130, 1137 n.5 (D. Or. 1976) (“Certain groups
    which the defendant contends are underrepresented have not been analyzed because they are not
(footnote continues on next page)
                                                      3
     Case: 1:17-md-02804 Doc #: 3956 Filed: 09/21/21 4 of 6. PageID #: 538722




interest. Moreover, a review of the questionnaires of the vaccinated jurors reveals that this group

reflects a significant cross-section of the community and does not demonstrate that it discriminates

against any particular demographic.
                                           CONCLUSION
       For the foregoing reasons, Plaintiffs request that the Court excuse any potential jurors who

have not been vaccinated against COVID-19.
Dated: September 21, 2021

                                                Respectfully submitted,

                                                /s/ Jayne Conroy
                                                Jayne Conroy
                                                SIMMONS HANLY CONROY
                                                112 Madison Avenue, 7th Floor
                                                New York, NY 10016
                                                (212) 784-6400
                                                (212) 213-5949 (fax)
                                                jconroy@simmonsfirm.com

                                                /s/ Joseph F. Rice                        .
                                                Joseph F. Rice
                                                MOTLEY RICE LLC
                                                28 Bridgeside Blvd.
                                                Mt. Pleasant, SC 29464
                                                (843) 216-9000
                                                (843) 216-9290 (Fax)
                                                jrice@motleyrice.com

                                                Paul T. Farrell, Jr., Esq.
                                                FARRELL & FULLER LLC
                                                1311 Ponce de Leone Ave., Suite 202
                                                San Juan, PR 00907
                                                (304) 654-8281
                                                paul@farrellfuller.com

                                                Plaintiffs’ Co-Lead Counsel


   cognizable. They are the unemployed, the retired, the student, the uninformed, the politically dormant,
   the poor, the lazy, the young, the apathetic, the disillusioned, the selfish, and the uneducated.”)

                                                   4
Case: 1:17-md-02804 Doc #: 3956 Filed: 09/21/21 5 of 6. PageID #: 538723




                                W. Mark Lanier
                                LANIER LAW FIRM
                                10940 W. Sam Houston Pkwy N., Ste 100
                                Houston, TX 77064
                                (713) 659-5200
                                (713) 659-2204 (Fax)
                                wml@lanierlawfirm.com

                                Trial Counsel

                                /s/ Peter H. Weinberger
                                Peter H. Weinberger (0022076)
                                SPANGENBERG SHIBLEY & LIBER
                                1001 Lakeside Avenue East, Suite 1700
                                Cleveland, OH 44114
                                (216) 696-3232
                                (216) 696-3924 (Fax)
                                pweinberger@spanglaw.com

                                Plaintiffs’ Liaison Counsel

                                Frank L. Gallucci
                                PLEVIN & GALLUCCI CO., L.P.A.
                                55 Public Square, Suite 222
                                Cleveland, OH 44113 (216)
                                861-0804
                                (216) 861-5322 (Fax)
                                FGallucci@pglawyer.com

                                Hunter J. Shkolnik
                                NAPOLI SHKOLNIK
                                270 Munoz Rivera Avenue, Suite 201
                                Hato Rey, Puerto Rico 00918
                                (787) 493-5088, Ext. 2007
                                hunter@napolilaw.com

                                Counsel for Plaintiffs Lake County and
                                Trumbull County, Ohio




                                   5
    Case: 1:17-md-02804 Doc #: 3956 Filed: 09/21/21 6 of 6. PageID #: 538724




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 21, 2021, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system. Copies will be served upon counsel of record by,
and may be obtained through, the Court CM/ECF system.

                                            /s/Peter H. Weinberger
                                            Peter H. Weinberger




                                               6
